Title: To James Madison from Willink and Van Staphorst, 27 October 1803 (Abstract)
From: Willink and Van Staphorst
To: Madison, James


27 October 1803, Amsterdam. As requested in Charles Pinckney’s letter of 6 Oct., inform JM that he has drawn on them “on the 26. & 27. June favor P. Joyes & Sons for his salary & contingencies … fs/14319.18.” and on “8. October favor E. Drouilhet & Co for his salary … 4568.15.11.” Add that Pinckney will also “draw on account of his salary favor P. Joyes & Sons about 2000.$ as well as $3000. for Contingencies, Salary of Secretary & Consul’s accounts.” Have requested that Pinckney “explain what part of the $3000 belongs to Contingencies & Secretary’s salary, and what part denominated by his Excellency Consul’s accounts, belongs to Captures or relief of distressed Seamen,” pursuant to JM’s instructions “to keep a separate account of the Diplomatic fund, the Captures, & the Seamen.” Pinckney “has further received at various times different Sums from Messrs Kavara & Son, of which we have no specification.”
 

   
   RC (DNA: RG 59, Letters Received from Bankers). 1 p.; docketed by Wagner.


